DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites “wherein fermenting the beverage base generates lactic acid bacteria,” which is vague and indefinite in that lactic acid bacteria would not generated by a fermentation step. The claim is presumed to be intended to refer to the fermentation step generating lactic acid, since the remainder of the claim is directed toward the presence and/or removal of lactic acid bacteria. Appropriate correction of the claim or clarifying remarks are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 3337098, English translation by Irina Knizhnik/USPTO, 05/02/2022).
Regarding claim 1, Shimizu et al. discloses a method of stabilizing a fermented beverage comprising (i) fermenting a beverage base to produce the fermented beverage ([0010], [0023]); and (ii) filtering the fermented beverage to remove residual yeast within the fermented beverage to stabilize the beverage ([0024], [0026]).
As for claim 2, Shimizu et al. discloses the beverage base as comprising an acid whey beverage base ([0010]-[0011]).
As for claim 3, Shimizu et al. discloses filtering the fermented beverage ([0024]), which would remove residual yeast within the beverage and reduce subsequent fermentation as is evidenced by the filtration step being referred to as “filtration sterilization” ([0024]).
As for claim 4, Shimizu et al. discloses filtration sterilization of the beverage ([0024]), which would limit alcohol generation within the fermented beverage as is evidenced by the alcohol content being the measure of when fermentation is considered finished ([0023]).
As for claim 8, Shimizu et al. discloses filtering the fermented beverage with a centrifuge ([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 3337098, English translation by Irina Knizhnik/USPTO, 05/02/2022) in view of Perreault (U.S. 2007/0192878 A1).
Regarding claim 5, Shimizu et al. discloses the method of claim 1, including filtering the fermented beverage ([0024]).
Shimizu et al. does not specifically disclose filtering the beverage with a plate and frame filter.
However, Perreault discloses the fractionation of milk components ([0028]), wherein a plate and frame filter apparatus may be used to separate insoluble components from a solution ([0096]).
It would have been obvious to one having ordinary skill in the art to utilize a plate and frame filter apparatus when producing a product according to Shimizu et al. First, Shimizu et al. characterizes “filtration sterilization” as being commonly used, without providing additional clarifying instruction ([0023]-[0024]). A skilled practitioner would thus be motivated to consult an additional reference for additional instruction. Since Perreault indicates a plate and frame filter apparatus is suitable for removing insoluble components from a solution ([0096]), including in milk processes ([0101]-[0102]), the incorporation of a plate and frame filter apparatus into the process of Shimizu et al. would be obvious to a skilled practitioner.
As for claims 6 and 7, Perreault discloses the isolation of particles in a size range of 1-5 microns ([0097]), which renders the filter elements having a pore size between about 3-7 microns (claim 6) or 3-4 microns (claim 7) obvious to a skilled practitioner.
Regarding claim 9, Shimizu et al. discloses the method of claim 1, including filtering the fermented beverage ([0024]).
Shimizu et al. does not specifically disclose filtering the beverage with a tube-in-tube filter.
However, Perreault discloses the clarification of milk ([0130]), wherein a tangential flow microfiltration apparatus may be used to separate components ([0010], [0011]).
It would have been obvious to one having ordinary skill in the art to utilize a tangential flow microfiltration apparatus when producing a product according to Shimizu et al. First, Shimizu et al. characterizes “filtration sterilization” as being commonly used, without providing additional clarifying instruction ([0023]-[0024]). A skilled practitioner would thus be motivated to consult an additional reference for additional instruction. Since Perreault indicates a tangential flow filter apparatus is suitable for separating components within a solution ([0011]), including in milk processes ([0130]), and that such an arrangement is less prone to fouling ([0011]), the incorporation of a tangential flow apparatus into the process of Shimizu et al. would be obvious to a skilled practitioner. A “tube-in-tube filter” is interpreted as referring to an arrangement wherein the feed material is fed into one tube, such as an inner tube, and the tube serves as the filter surface through which the filtered material passes. Such flow is considered to fall within the scope of tangential flow filtration, which was previously determined to be obvious. The use of a “tube-in-tube filter” would thus likewise be obvious to use in the process of Shimizu et al.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 3337098, English translation by Irina Knizhnik/USPTO, 05/02/2022).
As for claim 10, Shimizu et al. discloses filtration sterilization and/or pasteurization of the beverage ([0023]). Selecting a filter size that retains at least a portion of lactic acid bacteria within the fermented beverage would be well within the ordinary skill in the art and is consequently deemed obvious, especially where pasteurization may nonetheless inactive such bacteria.
As for claim 11, Shimizu et al. discloses filtering the fermented beverage ([0024]), which would presumably remove at least a portion of sediment suspended in the fermented beverage base, thus rendering the claimed effect obvious.
As for claim 12, Shimizu et al. discloses pasteurizing the fermented beverage as an alternative to filtering the fermented beverage ([0024]). MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious. Thus, performing both pasteurization and filtration of the fermented beverage would be obvious to a skilled practitioner.
As for claim 13, Shimizu et al. indicates that pasteurization improves the shelf life of the beverage ([0024]), thus indicating that at least a substantial portion of yeast within the beverage is killed as a result of the pasteurization.
Regarding claim 14, Shimizu et al. discloses a method of controlling an alcohol content in a fermented beverage ([0023]-[0024]) comprising (i) fermenting a beverage base generating alcohol within the beverage base; (ii) determining a desired alcohol content within the beverage ([0023]); and (iii) filtering the beverage, which would remove at least a portion of residual yeast within the beverage as is evidenced by the filtration step being referred to as “filtration sterilization” ([0024]).
Though the reference does not specifically disclose pasteurizing and filtering the fermented beverage, Shimizu et al. does disclose pasteurizing the fermented beverage as an alternative to filtering the fermented beverage ([0024]). MPEP 2144.06 I indicates that combining equivalents known for the same purpose is prima facie obvious. Thus, performing both pasteurization and filtration of the fermented beverage would be obvious to a skilled practitioner. The claimed sequence of pasteurizing the beverage to kill substantially all of the yeast used to ferment the beverage followed by filtration to remove the yeast would thus be obvious.
As for claim 15, Shimizu et al. discloses the beverage base comprises whey permeate ([0015]) that is acidified ([0016]) which is considered to render acid whey by-product from filtered yogurt production obvious.
As for claim 16, Shimizu et al. discloses the alcohol content as being less than about 1% ([0023]), which renders the claimed range of less than about 0.5% alcohol by volume obvious.
As for claim 17, Shimizu et al. discloses filtering the fermented beverage ([0024]), which would remove residual yeast within the beverage and reduce subsequent fermentation as is evidenced by the filtration step being referred to as “filtration sterilization” ([0024]).
As for claim 18, Shimizu et al. discloses fermenting the beverage base generates lactic acid within the fermented beverage base ([0011]). Also, Shimizu et al. discloses filtration sterilization and/or pasteurization of the beverage ([0023]). Selecting a filter size that retains at least a portion of lactic acid bacteria within the fermented beverage would be well within the ordinary skill in the art and is consequently deemed obvious, especially where pasteurization may nonetheless inactive such bacteria.
As for claim 19, Shimizu et al. discloses filtration sterilization and/or pasteurization of the beverage ([0023]). Selecting a filter size that retains a substantial portion of lactic acid bacteria within the fermented beverage would be well within the ordinary skill in the art and is consequently deemed obvious, especially where pasteurization may nonetheless inactive such bacteria. 
As for claim 20, Shimizu et al. discloses filtering the fermented beverage ([0024]), which would presumably remove at least a portion of sediment suspended in the fermented beverage base, thus rendering the claimed effect obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/078,773. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘773 application requires a beverage comprising fermented acid whey that is filtered to remove residual yeast, as is required in present claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 17, respectively, of copending Application No. 17/078,808 in view of Shimizu et al. (JP 3337098, English translation by Irina Knizhnik/USPTO, 05/02/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the present application essentially mimics claim 12 of the ‘808 application for the first three steps and then performing a filtration step on the product of claim 12 of the ‘808 application would be obvious in view of Shimizu et al. for the same reasons detailed previously herein as related to the rejection of claim 14 under 35 U.S.C. § 103.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793